537 U.S. 999
SELLv.UNITED STATES.
No. 02-5664.
Supreme Court of United States.
November 4, 2002.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT.


2
C. A. 8th Cir. Motion of petitioner for leave to proceed in forma pauperis granted. Motion of Law Office of Julie Ruiz-Sierra for leave to file a brief as amicus curiae denied. Certiorari granted limited to the following question: "Whether the Court of Appeals erred in rejecting petitioner's argument that allowing the Government to administer antipsychotic medication against his will solely to render him competent to stand trial for nonviolent offenses would violate his rights under the First, Fifth, and Sixth Amendments?" Reported below: 282 F. 3d 560.